       Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

RONDA A. PLEDGER, et al.,

                             Plaintiffs,
V.                                                    Civil Action No.
                                                      l:15-cv-04444-MHC
RELIANCE TRUST COMPANY, et al.,

                             Defendants.


                    ORDER FOR PRELIMINARY APPROVAL
                      OF CLASS ACTION SETTLEMENT

     This litigation arises out of a class action brought by Plaintiffs alleging

Reliance Trust Company ("Reliance"), Insperity, Inc., Insperity Holdings, Inc., and


Insperity Retirement Services, L.P. (the "Insperity Defendants") breached their

fiduciary duty and committed prohibited transactions under the Employee

Retirement Income Security Act of 1974 ("ERISA") with respect to the operation

and administration of the Insperity 401(k) Plan (the "Plan"). Plaintiffs and

Reliance have negotiated a settlement to revolve all claims. Plaintiffs and Reliance


are hereinafter referred to as the "Settling Parties". The terms of the settlement are


set out in a Class Action Settlement Agreement dated October 12, 2020 [Doc. 280-

2], executed by the Settling Parties and their counsel, as amended on October 14,


2020 [Doc. 284-1] (the "Settlement" or "Settlement Agreement").


     The Court has considered the proposed Settlement. For purposes of this Order,
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 2 of 19




if not defined herein, capitalized terms have the definitions in the Settlement

Agreement, which is incorporated herein by reference. Having reviewed the


Settlement Agreement and the accompanying and supporting papers, it is


ORDERED as follows:


      1. Preliminary Findings Regarding Prosed Settlement: The Court

preliminarily finds that:

             A. The proposed Settlement resulted from extensive arm's-length


             negotiations;


             B. The Settlement Agreement was executed only after the Settling


             Parties and the Insperity Defendants engaged in extensive litigation

             for over four and a half years, including a two-week trial, and after


             extensive settlement negotiations between the Settling Parties,


             including an in-person mediation session and continued negotiations


             with the assistance of a nationally recognized private mediator;


             C. Class Counsel has concluded that the Settlement Agreement is


             fair, reasonable and adequate; and


             D. The Settlement is sufficiently fair, reasonable, and adequate to


             warrant sending notice of the Settlement to the Class.


      2. Fairness Hearing: A hearing is scheduled at the United States

District Court for the Northern District of Georgia, in Courtroom 1905 of the
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 3 of 19




Richard B. Russell Federal Building and United States Courthouse, 75 Ted Turner

Drive, S.W., Atlanta, Georgia, 30303, before the Honorable District Court Judge


Mark H. Cohen presiding, at 9:30 a.m. on March 5, 2021, (the "Fairness Hearing")


to determine, among other issues:


            A. Whether the Settlement Agreement should be approved as fair,

            reasonable, and adequate;


            B. Whether the Settlement Notice and notice methodology were

            performed as directed by this Court;

            C. Whether the motion for attorneys' fees and costs to be filed by

            Class Counsel should be approved;

            D. Whether an amount of compensation to Class Representatives


            should be approved; and

            E. Whether the Administrative Expenses specified in the

            Settlement Agreement and requested by the Settling Parties should be

            approved for payment from the Gross Settlement Amount.


     3. Establishment of Qualified Settlement Fund: A common fund is

agreed by the Settling Parties in the Settlement Agreement and is hereby

established and shall be known as the Pledger v. Reliance Trust Litigation

Settlement Fund (the "Settlement Fund" or "Gross Settlement Amount"). The


Settlement Fund shall be a "qualified settlement fund" within the meaning of
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 4 of 19




Treasury Regulations § 1.468-1 (a) promulgated under Section 468B of the Internal

Revenue Code. The Settlement Fund shall consist of $39,800,000 and any interest

earned thereon. The Settlement Fund shall be administered as follows:


            A. The Settlement Fund is established exclusively for the purposes

            of: (i) making distributions to Class Representatives and the Class

            specified in the Settlement Agreement; (ii) making payments for all

            settlement administration costs and costs of notice, including


            payments of all Administrative Expenses specified in the Settlement

            Agreement; (iii) making payments of all Attorneys' Fees and Costs to

            Class Counsel as awarded by the Court; and (iv) paying employment,

            withholding, income and other applicable taxes, all in accordance with

            the terms of the Settlement Agreement and this Order. Other than the

            payment of Administrative Expenses or as otherwise expressly


            provided in the Settlement Agreement, no distribution shall be made

            from the Settlement Fund until after the Settlement Effective Date.

            B. Within the time periods set forth in the Settlement Agreement,

            Reliance or its insurer shall cause installments aggregating to


            $39,800,000 to be deposited into the Settlement Fund.

            C. The Court appoints Analytics LLC as the Settlement

            Administrator for providing Settlement Notice, implementing the Plan
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 5 of 19




     of Allocation, and otherwise assisting in administration of the


     Settlement as set forth in the Settlement Agreement.

     D. Reliance shall timely furnish a statement to the Settlement


     Administrator that complies with Treasury Regulation § 1.468B-

     3(e)(2), which may be a combined statement under Treasury

     Regulation § 1.468B-3(e)(2)(ii), and shall attach a copy of the

     statement to their federal income tax returns filed for the taxable year


     in which Reliance makes a transfer to the Settlement Fund.


     E. Defendants shall have no withholding, reporting or tax


     reporting responsibilities with regard to the Settlement Fund or its

     distribution, except as otherwise specifically identified herein.

     Moreover, Defendants shall have no liability, obligation, or

     responsibility for administration of the Settlement Fund or the

     disbursement of any monies from the Settlement Fund except for: (1)

     Reliance's obligation to cause the Gross Settlement Amount to be


     paid; and (2) Defendants' agreement to cooperate in providing

      information that is necessary for settlement administration as set forth


      in the Settlement Agreement.


     F. The oversight of the Settlement Fund is the responsibility of the

      Settlement Administrator. The status and powers of the Settlement
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 6 of 19




     Administrator are as defined by this Order and as approved in the

     Settlement Agreement.


     G. The Gross Settlement Amount caused to be paid by Reliance

     and/or its insurer into the Settlement Fund in accordance with the

      Settlement Agreement, and all income generated by that amount, shall


     be in custodia legis and immune from attachment, execution,


     assignment, hypothecation, transfer or similar process by any person.


     Once the Settlement Fund vests, it is irrevocable during its term and


     Defendants have divested themselves of all right, title or interest,


     whether legal or equitable, in the Settlement Fund, if any; provided,

     however, in the event the Settlement Agreement is not approved by


     the Court or the Settlement set forth in the Settlement Agreement is


     terminated or fails to become effective in accordance with its terms


      (or, if following approval by this Court, such approval is reversed or

     modified), the Settling Parties shall be restored to their respective

     positions in this case as of the day prior to the Settlement Agreement

     Execution Date; the terms and provisions of the Settlement


     Agreement and this Order shall be void and have no force and effect

      and shall not be used in this case or in any proceeding for any


     purpose; and the Settlement Fund and income earned thereon shall
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 7 of 19




     immediately be returned to the entity (ies) that funded the Settlement

     Fund.


     H. The Settlement Administrator may make disbursements out of


     the Settlement Fund only in accordance with this Order or any

     additional Orders issued by the Court.

     I. The Settlement Fund shall expire after the Settlement

     Administrator distributes all of the assets of the Settlement Fund in

     accordance with Article 6 of the Settlement Agreement, provided,


     however, that the Settlement Fund shall not terminate until its liability

     for any and all government fees, fines, taxes, charges and excises of


     any kind, including income taxes, and any interest, penalties or


     additions to such amounts, are, in the Settlement Administrator's sole


     discretion, finally determined and all such amounts have been paid by


     the Settlement Fund.


     J. The Settlement Fund shall be used to make payments to Class


     Members under the Plan of Allocation set forth in the Settlement

     Agreement. Individual payments to Class Members will be subject to

     tax withholding as required by law and as described in the Class

     Notice and its attachments. In addition, all Class Representatives'


      Compensation, Administrative Expenses and all Attorneys' Fees and
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 8 of 19




     Costs of Class Counsel shall be paid from the Settlement Fund.

     K. The Court and the Settlement Administrator recognize that

     there will be tax payments, withholding and reporting requirements in

     connection with the administration of the Settlement Fund. The


      Settlement Administrator shall, in accordance with the Settlement

     Agreement, determine, withhold, and pay over to the appropriate


     taxing authorities any taxes due with respect to any distribution from

     the Settlement Fund and shall make and file with the appropriate

     taxing authorities any reports or returns due with respect to any


      distributions from the Settlement Fund. The Settlement Administrator

      also shall determine and pay any income taxes owing with respect to


     the income earned by the Settlement Fund. Additionally, the

      Settlement Administrator shall file returns and reports with the

      appropriate taxing authorities with respect to the payment and


      withholding of taxes.

     L. The Settlement Administrator, in its discretion, may request


      expedited review and decision by the IRS or the applicable state or

      local taxing authorities, with regard to the correctness of the returns


      filed for the Settlement Fund and shall establish reserves to assure the

      availability of sufficient funds to meet the obligations of the




                                    8
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 9 of 19




      Settlement Fund itself and the Settlement Administrator as fiduciaries

     of the Settlement Fund. Reserves may be established for taxes on the


      Settlement Fund income or on distributions.


     M. The Settlement Administrator shall have all the necessary


     powers, and take all necessary ministerial steps, to effectuate the


     terms of the Settlement Agreement, including the payment of all

      distributions. Such powers include receiving and processing

      information from Former Participants pertaining to their claims and


      investing, allocating and distributing the Settlement Fund, and in

      general supervising the administration of the Settlement Agreement in


      accordance with its terms and this Order.


     N. The Settlement Administrator shall keep detailed and accurate


      accounts of all investments, receipts, disbursements and other


     transactions of the Settlement Fund. All accounts, books and records


      relating to the Settlement Fund shall be open for reasonable inspection

      by such persons or entities as the Court orders. Included in the


      Settlement Administrator's records shall be complete information


      regarding actions taken with respect to the award of any payments to


      any person; the nature and status of any payment from the Settlement


      Fund and other information which the Settlement Administrator
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 10 of 19




      considers relevant to showing that the Settlement Fund is being

      administered, and awards are being made, in accordance with the


      purposes of the Settlement Agreement, this Order, and any future


      orders that the Court may find it necessary to issue.


      0. The Settlement Administrator may establish protective

      conditions concerning the disclosure of information maintained by the

      Settlement Administrator if publication of such information would


      violate any law, including rights to privacy. Any person entitled to

      such information who is denied access to the Settlement Fund's


      records may submit a request to the Court for such information.


      However, the Settlement Administrator shall supply such information

      to any claimant as may be reasonably necessary to allow him or her to


      accurately determine his or her federal, state and local tax liabilities.


      Such information shall be supplied in the form and manner prescribed

      by relevant law.


      P. This Order will bind any successor Settlement Administrator.


      The successor Settlement Administrators) shall have, without further

      act on the part of anyone, all the duties, powers, functions,


      immunities, and discretion granted to the original Settlement


      Administrator. Any Settlement Administrator(s) who is replaced (by




                                    10
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 11 of 19




             reason other than death) shall execute all instmments, and do all acts,


             that may be necessary or that may be ordered or requested in writing

             by the Court or by any successor Settlement Administrators), to

             transfer administrative powers over the Settlement Fund to the


             successor Settlement Administrators). The appointment of a


             successor Settlement Administrators), if any, shall not under any

             circumstances require Defendants to make any further payment of any


             nature into the Settlement Fund or otherwise.


     4. Class Notice: The Settling Parties have presented to the Court

proposed forms of Settlement Notice, which are appended to the Settlement

Agreement (Doc. 280-2, as amended by Doc. 284-1) dated October 12,2020,as


Exhibits 3 and Exhibit 4, respectively.

             A. The Court finds that the proposed forms and the website

             referenced in the Settlement Notice fairly and adequately:

                 i. Describe the terms and effect of the Settlement Agreement and


                    of the Settlement;

                11. Notify the Class concerning the proposed Plan of Allocation;

                iii. Notify the Class that Class Counsel will seek compensation

                    from the Settlement Fund for the Class Representatives,


                    Attorneys' Fees and Costs;




                                          11
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 12 of 19




         iv. Notify the Class that Administrative Expenses related to the


             implementation of the Settlement will be paid from the

             Settlement Fund;

         v. Give notice to the Class of the time and place of the Fairness


             Hearing; and

         vi. Describe how the recipients of the Class Notice may object to

             any of the relief requested and the rights of the Settling Parties

             to discovery concerning such objections.


      B. The Settling Parties have proposed the following manner of

      communicating the notice to Class Members: the Settlement


      Administrator shall by no later than sixty (60) days before the

      Fairness Hearing, cause the Settlement Notice, with such non-


      substantive modifications thereto as may be agreed upon by the


      Settling Parties, to be sent by electronic email to all Class Members

      for whom the Settlement Administrator is provided a current email


      address and mailed, by first-class mail, postage prepaid, to the last


      known address of each member of the Class for whom there is no


      current email address that can be identified through commercially


      reasonable means. The Court finds that such proposed manner is the


      best notice practicable under the circumstances, and directs that the




                                   12
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 13 of 19




      Settlement Administrator provide notice to the Class in the manner

      described. Insperity Retirement Services, L.P. shall cooperate with the


      Settlement Administrator by providing or facilitating the provision of,

      in electronic format, the names, addresses, email addresses (to the


      extent available), and social security numbers or other unique


      identifiers of members of the Class. The names, addresses, email


      addresses (to the extent available), and Social Security numbers or


      other unique identifiers obtained pursuant to this Order shall be used

      solely for the purpose of providing notice of this settlement and as

      required for purposes of tax withholding and reporting, and for no


      other purpose.


      C. For any Settlement Notice returned as undeliverable, the


      Settlement Administrator shall utilize the provided Social Security

      number or other unique identifier to attempt to determine the current


      address of the person and shall mail notice to that address.


      D. At or before the Fairness Hearing, Class Counsel or the


      Settlement Administrator shall file with the Court a proof of timely

      compliance with the foregoing requirements.


      E. The Court directs Class Counsel, no later than sixty (60) days

      before the Fairness Hearing, to cause the Settlement Notice to be




                                   13
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 14 of 19




             published on the Settlement Website.

     5. Objections to Settlement: Any Class Member who wishes to object

to the fairness, reasonableness or adequacy of the Settlement, to the Plan of


Allocation, to any term of the Settlement Agreement, to the proposed award of


attorneys' fees and costs, or to any request for Class Representatives'


Compensation, must file an objection in the manner set out in this Order.


             A. A Class Member wishing to raise an objection to the Plan of

             Allocation, to any term of the Settlement Agreement, to the proposed


             award of attorneys' fees and costs, or to any request for Class


             Representatives' Compensation must do the following: (i) file with

             the Court a statement of his, her, or its objection(s), specifying the

             reason(s), if any, for each such objection made, including any legal


             support or evidence that such objector wishes to bring to the Court's

             attention or introduce in support of such objection; and (ii) serve

             copies of the objection and all supporting authorities or evidence to

             Class Counsel and Counsel for the Defendants. The addresses for


             filing objections with the Court and for sendce of such objections on

             counsel for the parties to this matter are as follows:


                    Clerk of the Court
                    United States District Courthouse
                    75 Ted Turner Drive, S.W.
                    Atlanta, GA 30303


                                          14
Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 15 of 19




            SCHLICHTER, BOGARD & DENTON, LLP
            Attn: Insperity 401(k) Plan Settlement
            100 S. 4th Street, Ste. 1200
            St. Louis, MO 63102
            Attorneys for Plaintiffs

            O'MELVENY & MYERS LLP
            Attn: Brian D. Boyle
            1625 Eye Street, N.W.
            Washington, D.C. 20006
            Attorneys for Reliance

            ALSTON & BIRD LLP
            Attn: Emily Costin
            The Atlantic Building
            950 F. Street, NW
            Washington, D.C. 20004
            Attorneys for the Insperity Defendants

      B. The objector or his, her, or its counsel (if any) must serve


      copies of the objection(s) on the attorneys listed above and file it with

      the Court by no later than thirty (30) calendar days before the date of

      the Fairness Hearing.


      C. If an objector hires an attorney to represent him, her, or it for


      the purposes of making such objection pursuant to this paragraph, the


      attorney must serve a notice of appearance on the attorneys listed


      above and file it with the Court by no later than thirty (30) calendar

      days before the date of the Fairness Hearing.

      D. Failure to serve objections(s) on either the Court or counsel for


      the parties shall constitute a waiver of the objection(s). Any Class


                                   15
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 16 of 19




             Member or other person who does not timely file and serve a written

             objection complying with the terms of this Order shall be deemed to

             have waived, and shall be foreclosed from raising, any objection to


             the Settlement, and any untimely objection shall be barred.

             E. Any party wishing to obtain discovery from any objector may,

             but is not required to, serve discovery requests, including requests for


             documents and notice of deposition not to exceed two (2) hours in

             length, on any objector within ten (10) calendar days of receipt of the

             objection. Any responses to discovery or depositions must be


             completed within ten (10) calendar days of the request being served

             on the objector.


             F. Any party wishing to file a response to an objection must do so,


             and serve the response on all parties, no later than ten (10) calendar


             days before the Fairness Hearing.


     6. Appearance at Fairness Hearing: Any objector who files and serves


a timely, written objection in accordance with the terms of this Order as set out in


Paragraph 5 above may also appear at the Fairness Hearing either in person or


through counsel retained at the objector's expense. Objectors or their attorneys


intending to speak at the Fairness Hearing must serve a notice of intention to speak


setting forth, among other things, the name, address, and telephone number of the




                                          16
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 17 of 19




objector (and, if applicable, the name, address, and telephone number of the

objector's attorney) on Class Counsel and Counsel for Defendants (at the addresses

set out above) and file it with the Court by no later than ten (10) calendar days

before the date of the Fairness Hearing. Any objector (or objector's attorney) who

does not timely file and serve a notice of intention to appear in accordance with


this paragraph shall not be permitted to speak at the Fairness Hearing.

     7. Claim Form Deadline: All valid Former Participant Claim Forms

must be received by the Settlement Administrator with a postmark date no later


than March 4, 2021, or electronically submitted online at


www.insperity401kplansettlement.com no later than March 4,2021.


     8. Service of Papers: Defense Counsel and Class Counsel shall


promptly furnish each other with copies of all objections that come into their

possession.


     9. Termination of Settlement: If the Settlement is terminated in

accordance with the Settlement Agreement, this Order shall become null and void,


and shall be without prejudice to the rights of the Settling Parties, all of whom

shall be restored to their respective positions existing the day before the Settlement

Agreement Execution Date.


      10. Use of Order: This Order shall not be construed or used as an


admission, concession, or declaration by or against Reliance or the Insperity




                                          17
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 18 of 19




Defendants of any fault, wrongdoing, breach, or liability or a waiver of any claims

or defenses, including but not limited to those as to the propriety of any amended

pleadings or the propriety and scope of class certification. This Order shall not be

construed or used as an admission, concession, or declaration by or against any


named Plaintiff, Class Representatives, or the Class that their claims lack merit, or

that the relief requested in the Class Action is inappropriate, improper or

unavailable. This Order shall not be constmed or used as a waiver by any party of


any arguments, defenses, or claims he, she, or it may have, including but not


limited to any objections by Defendants to class certification in the event that the

Settlement Agreement is terminated.


      11. Parallel Proceedings: Pending final determination of whether the

Settlement Agreement should be approved, the Class Representatives and every


Class Member are prohibited and enjoined from directly, through representatives,

or in any other capacity, commencing any action or proceeding in any court or


tribunal asserting any of the Released Claims against the Released Parties

(including Defendants).

      12. Class Action Fairness Act Notice: The form of notice under the


Class Action Fairness Act of 2005 ("CAFA") submitted as Exhibit 6 to the

Settlement Agreement complies with the requirements of CAFA and will, upon

mailing, discharge Reliance's obligations pursuant to CAFA.




                                          18
      Case 1:15-cv-04444-MHC Document 286 Filed 10/14/20 Page 19 of 19




      13. Continuance of Hearing: The Court may continue the Fairness


Hearing in its discretion without direct notice to the Class, other than by notice to

Class Counsel and Counsel for Defendants, and any Class Member wishing to


appear should check the Court's docket or call the Clerk's office three (3) calendar

days before the scheduled date of the Fairness Hearing.

                                      9^
      IT IS SO ORDERED this //'-^ay of October, 2020.



                                               ^^^.^M^    ' u-^ /'^

                                        HON. MARK H. COHEN
                                        UNITED STATES DISTRICT JUDGE




                                          19
